United States Court of Appeals
                     For the First Circuit

No. 20-2082

A.C., a minor, by her parent and guardian ad litem, Torrence S.
 Waithe; A.C.C., a minor, by her parent and guardian ad litem,
  Nicolas Cahuec; A.F., a minor, by his parent and guardian ad
litem, Aletha Forcier; R.F., a minor, by her parent and guardian
  ad litem, Aletha Forcier; I.M., a minor, by his parents and
guardians ad litem Jessica Thigpen and Anthony Thigpen; L.M., a
minor, by her parents and guardians ad litem Jessica Thigpen and
 Anthony Thigpen; K.N.M.R., a minor, by her parent and guardian
ad litem, Marisol Rivera Pitre; J.R.H., a minor, by her parents
and guardians ad litem, Moira Hinderer and Hillary Reser; M.S.,
   a minor, by his parent and guardian ad litem, Mark Santow;
M.M.S., a minor, by his parent and guardian ad litem, Amie Tay;
M.S., a minor, by her parents and guardians ad litem, Maruth Sok
   and Lap Meas; A.W., a minor, by her parent and guardian ad
litem, Chanda Womack; J.W., a minor, by her parent and guardian
   ad litem, Chanda Womack; N.X., a minor, by her parents and
          guardians ad litem, Youa Yang and Kao Xiong,

                     Plaintiffs, Appellants,

                               v.

  DANIEL J. MCKEE,* in his official capacity as Governor of the
  State of Rhode Island; NICHOLAS A. MATTIELLO, in his official
        capacity as Speaker of the Rhode Island House of
 Representatives; DOMINICK J. RUGGERIO, in his official capacity
   as President of the Rhode Island Senate; RHODE ISLAND STATE
     BOARD OF EDUCATION; COUNCIL ON ELEMENTARY AND SECONDARY
 EDUCATION; ANGELICA INFANTE-GREEN, in her official capacity as
    Commissioner of Education for the State of Rhode Island,

                     Defendants, Appellees.




     * Pursuant to Fed. R. App. P. 43(c)(2), Governor Daniel J.
McKee has been substituted for former Governor Gina M. Raimondo as
the lead defendant-appellee.
             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

             [Hon. William E. Smith, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                        Kayatta, Circuit Judge,
                     and Casper,** District Judge.


     Michael A. Rebell, with whom Center for Educational Equity,
Teachers College, Columbia University, Jennifer L. Wood, Rhode
Island Center for Justice, Samuel D. Zurier, and Stephen Robinson,
and Robinson & Clapham, were on brief, for appellants.
     Michael W. Field, Assistant Attorney General, with whom
Andrea M. Shea and Keith Hoffmann, Special Assistant Attorneys
General, were on brief, for appellees Daniel J. McKee, Nicholas A.
Mattiello, and Domenick J. Ruggerio.
     Anthony F. Cottone, Chief Legal Counsel, Rhode Island
Department of Education, for appellees Rhode Island Board of
Education, Council on Elementary and Secondary Education, and
Angélica Infante-Green.
     William T. Russell, Jr., David Elbaum, Jonathan T. Menitove,
Nicholas L. Ingros, and Simpson Thacher & Bartlett LLP on brief
for Professors Danielle Allen and Meira Levinson, amici curiae.
     Yahonnes Cleary, Erin J. Morgan, Alexander F. Atkins, Carly
Lagrotteria, David Fu, and Paul, Weiss, Rifkind, Wharton & Garrison
LLP on brief for National Council for the Social Studies, amicus
curiae.
     Andrew M. Troop, Jeffrey P. Metzler, and Pillsbury Winthrop
Shaw Pittman LLP on brief for National League of Women Voters,
League of Women Voters of Rhode Island, and American Civil
Liberties Union of Rhode Island, amici curiae.
     Robert M. Kline, Kristin A. Taylor, Carlos F. Ortiz, Michael
W. Weaver, Dana McSherry, Annabel Rodriguez, McDermott Will &
Emery, Jose Perez, Francisca D. Fajana, Miranda Galindo, and
LatinoJustice PRLDEF on brief for LatinoJustice PRLDEF, et al.,
amici curiae.
     Gilda Daniels, Jessica Alcantara, Ky'Eisha Penn, Advancement
Project, Janette Louard, Anthony Ashton, Victor L. Goode, National


     **   Of the District of Massachusetts, sitting by designation.
Association for the Advancement of Colored People, Jeremy
Karpatkin, Raqiyyah Pippins, Florence Bryan, Danielle Pingue, Saul
P. Morgenstern, Jonathan Green, Peter L. Schmidt, Javier Ortega,
and Arnold & Porter Kaye Scholer LLP on brief for Advancement
Project and NAACP, amici curiae.
     Nowell D. Bamberger, Leila Mgaloblishvili, Tony J. Russo, and
Cleary Gottlieb Steen & Hamilton LLP on brief for Generation
Citizen and Mikva Challenge, amici curiae.
     Yelena Konanova, Jordan W. Garman, and Selendy & Gay PLLC on
brief for Professor Martha Minow, amicus curiae.
     Michael M. Epstein, Julie K. Waterstone, and Amicus Project
at Southwestern Law School on brief for Samantha M. Dennis, et
al., amici curiae.
     S. Elaine McChesney, Robert E. McDonnell, Elizabeth M.
Bresnahan, Michael A. Hacker, and Morgan Lewis & Bockius LLP on
brief for Providence Youth Student Movement, et al., amici curiae.
     Jeffrey A. Simes, Allison R. Klein, and Goodwin Procter LLP
on brief for National Association for Media Literacy Education, et
al., amici curiae.
     Andrew J. Ceresney, Jillian L. Trezza, Amy C. Zimmerman, Erik
Rubinstein, and Debevoise & Plimpton LLP on brief for The Campaign
for the Civic Mission of Schools, et al., amici curiae.




                        January 11, 2022
          Casper, District Judge.          This appeal raises the question

of whether Rhode Island's alleged failure to provide public school

students with an adequate civics education can state a claim for

violation of the students' constitutional rights.               On behalf of a

putative class of "all students attending public K-12 schools in

Rhode Island . . . who are not receiving a meaningful opportunity

to obtain the degree of education that is necessary to prepare

them to be capable voters and jurors, to exercise effectively their

right of free speech, to participate effectively and intelligently

in our open political system and to function productively as civic

participants,"   several    students       ("Appellants"    or       "Students")

brought an action for declaratory relief against the Governor and

various Rhode Island officials and agencies ("Rhode Island") under

the Equal Protection, Due Process, and Privileges and Immunities

Clauses of the Fourteenth Amendment to the U.S. Constitution, and

the Republican Guarantee Clause of Art. IV, § 4 of the U.S.

Constitution, all of which the district court dismissed.1                A.C. v.

Raimondo, 494 F. Supp. 3d 170, 175 (D.R.I. 2020).           For the reasons

that follow, we affirm.

                                      I.

          Following   a    district    court's    grant    of    a    motion   to



     1 Appellants do not appeal the district court's dismissal of
their Sixth and Seventh Amendment, and Jury Selection and Service
Act claims.

                                 - 4 -
dismiss, we recite the facts as well-pleaded in the complaint.

Zhao v. CIEE Inc., 3 F.4th 1, 4 (1st Cir. 2021).                       Appellants live

in and attend (or will attend) public schools in Rhode Island,

spanning preschool through twelfth grade, and allege that Rhode

Island has failed to provide them with an education "adequate to

prepare    them    to     function    productively         as     civic    participants

capable of voting, serving on a jury, understanding economic,

social    and     political    systems       sufficiently         to    make     informed

choices, and to participate effectively in civic activities."

            The    Students     point       to    several       components       of   Rhode

Island's approach to civics education that have caused the alleged

failure.    First, Rhode Island does not require any civics courses,

although    some    high    schools     in       more   affluent       districts      offer

elective civics courses, nor does the state mandate testing for

civics knowledge          at the high school level                or report student

performance in these subjects, unlike reading, math and science.

Due to limited time and resources, schools thus focus on these

mandatory subjects that are tested statewide.                             Second, Rhode

Island's current          civics curriculum falls short.                    It    has not

adopted the College, Career and Civic Life ("C3") framework for

teaching civics, which various educators and policy organizations

have endorsed.          When courses do address civics concepts, the

content is not as comprehensive as the C3 framework would provide.

Moreover,       current    courses     do        not    promote    active        classroom

                                        - 5 -
discussion of "controversial topics" and do not teach students

media literacy to navigate today's digital world.          Third, Rhode

Island has neglected to update civics-related materials and access

to digital resources, and to train and hire teachers and other

personnel, including a statewide social studies specialist, in

civics education.    Fourth, schools provide limited opportunities

for civic experiences, like student council, student newspapers

and field trips, and civic learning, which combines community

service with classroom discussions.

           As to the effect of the lack of civics education, the

Students cite national studies reporting a lack of civic knowledge,

and a disinterest and lack of participation in civic life (e.g.,

voting and volunteering) among young Americans when compared to

previous generations.     They also point to the "civic empowerment

gap" for many African American and Latino students and students

from   low-income   families,   citing   demographic   analysis   of   the

results of civics knowledge testing done on a national sample of

eighth graders.

                                  II.

            We review the district court's grant of Rhode Island's

motion to dismiss de novo.      Gaspee Project v. Mederos, 13 F.4th

79, 84 (1st Cir. 2021).

                                   A.

           The Students appeal the district court's conclusion that

                                 - 6 -
an adequate civics education is not a fundamental constitutional

right, which was fatal to their Substantive Due Process and Equal

Protection claims.2   See A.C., 494 F. Supp. 3d at 193.

          We turn first to the Supreme Court's precedent regarding

the existence vel non of a fundamental right to education.     Dating

back at least to Brown v. Board of Education, the Supreme Court

has characterized education as "the most important function of

state and local governments," and as the "very foundation of good

citizenship," which is "required in the performance of our most

basic public responsibilities."   San Antonio Indep. Sch. Dist. v.

Rodriguez, 411 U.S. 1, 29-30 (1973) (quoting Brown v. Bd. of Ed.,

347 U.S. 483, 493 (1954)); see Plyler v. Doe, 457 U.S. 202, 221-

23 (1982) (noting Court's recognition of education as a vital civic

institution    for    preservation     of   American      democracy).

Nevertheless, the Court has distinguished the relative importance

of education and its role in society from the fundamental rights

inquiry under the Fourteenth Amendment and looked to whether it

was "explicitly or implicitly guaranteed by the Constitution."


     2 We acknowledge and thank amici curiae Professors Danielle
Allen and Meira Levinson, National Council for the Social Studies,
National League of Women Voters of Rhode Island, American Civil
Liberties Union of Rhode Island, LatinoJustice PRLDEF, et al.,
Advancement Project and NAACP, Generation Citizen and Mikva
Challenge, Professor Martha Minow, Samantha M. Dennis, et al.,
Providence Youth Student Movement, et al., National Association
for Media Literacy Education, et al., and The Campaign for the
Civic Mission of Schools, et al., for their respective briefs in
support of Appellants.

                               - 7 -
Rodriguez, 411 U.S. at 30, 33 (citations omitted) (explaining that

"the importance of a service performed by the State does not

determine    whether     it    must      be   regarded       as   fundamental").

Conducting   that   analysis     in    Rodriguez,     where       Texas   children

challenged the state's increasing reliance upon local property

taxes to fund its public schools, thus favoring wealthy districts,

the Court held that education in general was not so guaranteed.

Id. at 35-37.       Furthermore, the Court explicitly rejected the

petitioners' argument that "education is itself a fundamental

personal right because it is essential to the effective exercise

of First Amendment freedoms and to intelligent utilization of the

right to vote."     See Rodriguez, 411 U.S. at 35-36.               In so doing,

the Court recognized that the Constitution does not guarantee "the

most effective speech or the most informed electoral choice."                     Id.

at 36.   Thus, in the absence of an "absolute denial of . . . an

opportunity to acquire the basic minimal skills necessary for the

enjoyment    of   [these]     rights,"    the   Court    determined       that    no

fundamental right was implicated by Texas's school-funding scheme.

Id. at 36-37 (emphasis added).

            Appellants   here    read     Rodriguez     to    suggest     that,    if

properly alleged, we may conclude that the Constitution protects

the specific right to a civics education that prepares them to

participate effectively in these important aspects of public life

(e.g., voting or other civic participation).             We read the language

                                      - 8 -
in Rodriguez, however, to reject this proposition.                        See id.    Since

Rodriguez, the Court has not only reaffirmed its central holding,

but also clarified that the decision left open only the question,

as relevant here, of "whether a minimally adequate education is a

fundamental right . . . ."           Papasan v. Allain, 478 U.S. 265, 285-

86 (1986); Kadrmas v. Dickinson Pub. Sch., 487 U.S. 450, 466 n.1

(1988) (Marshall, J., dissenting).             In Papasan, the Court declined

to resolve this question directly, because it determined that the

petitioners had failed to allege that they had been "deprived of

a minimally adequate education."              Papasan, 478 U.S. at 286.                  In

so doing, the Court clearly suggested that such a deprivation may

only    be   "possib[le]"     in     the    case   of     a    "radical        denial   of

educational opportunity," such as where "schoolchildren . . . are

not taught to read or write" or "receive no instruction on even

the    educational     basics."       Id.    at    284,       286.        As   the   Court

explained, the petitioners' factual allegations regarding school-

funding disparities simply failed to plead such a claim.

             Here,     much   like     the     petitioners           in    Papasan      and

Rodriguez, the Students do not plausibly allege that they were

"deprived of a minimally adequate education," i.e., state action

tantamount to a "radical" or "absolute denial" of any "educational

opportunity."        See Papasan, 478 U.S. at 284, 286; Rodriguez, 411

U.S. at 37.     Instead, their complaint alleges that Rhode Island's

policies     vis-à-vis    civics-related          curriculum         is   substantively

                                       - 9 -
inadequate to prepare them for meaningful civic engagement as

adults,      whether     through       insufficient          course    offerings      and

extracurricular activities, or that state standards do not conform

to the C3 framework that educators and policy organizations have

endorsed.      But as we have discussed, the Court rejected a similar

argument     in    Rodriguez.          See     Rodriguez,      411    U.S.     at    35-36

(rejecting the argument that a "nexus between speech and education"

or   between      the   "right    to    vote    .   .   .    [and]    the    educational

foundation of the voter" creates a fundamental right to education,

generally).       And the Court has never suggested that the minimum

"quantum of education" that could be constitutionally required

must necessarily include instruction in certain subject matters or

ensure certain educational outcomes (perhaps with the exception of

an opportunity for basic literacy).                 See Papasan, 478 U.S. at 286;

Plyler, 457 U.S. at 222 (declining to recognize a fundamental right

to education but applying heightened scrutiny to a complete "denial

of   basic     education"        to    undocumented         children,       noting   that

"[i]lliteracy is an enduring disability . . . [that] will handicap

the individual deprived of a basic education each and every day of

his life").        Thus, as the district court aptly determined, the

right to participate in a functioning democracy is "not wholly

inaccessible without civics education."                     A.C., 494 F. Supp. 3d at




                                        - 10 -
192-93.3

           We also take judicial notice of relevant Rhode Island

law, which has since 2007 required at least some civics education

in its schools, even if it is not as comprehensive as the framework

Appellants desire, and this law was amended recently during the

pendency of this appeal to require civics proficiency, among other

changes.   See, e.g., R.I. Gen. Laws § 16-22-2 (2021) (requiring

public schools to provide civics education as part of history and

social studies curriculum, at least one student-led civics project

during middle or high school and mandating civics proficiency

beginning in 2022-23 academic year); 200-20 R.I. Code. R. § 10-

1.2.1(F) (requiring local education agencies to develop social

studies    curriculum   that   includes   "Civics   &   Government"

coursework), § 10-2.3.1 (requiring local education agencies to


     3 The Students contend that the "central . . . issue presented
by this case is the definition of the 'quantum of education' that
they need to effectively exercise their constitutional rights,"
which they argue "can[not] totally omit" civics.      In so doing,
they rely upon dicta from Rodriguez and Papasan stating that the
Court's decisions do not "foreclose the possibility 'that some
identifiable quantum of education is a constitutionally protected
prerequisite to the meaningful exercise of either [the right to
speak or the right to vote].'" Papasan, 478 U.S. at 284 (quoting
Rodriguez, 411 U.S. at 36) (alterations in original).          They
contend that discovery and a trial are necessary to define the
contours of this theoretical, yet-to-be-recognized minimum
"quantum." But as we have addressed, this issue is not implicated
by their claims, was not before the district court, and we need
not endeavor to answer it here. We merely hold that the district
court correctly determined that required curriculum prioritizing
civics-based courses does not fit through the "crack" left open by
the Court's precedent. See A.C., 494 F. Supp. 3d at 189-93.

                               - 11 -
adopt     graduation     requirements      including     demonstration     of

proficiency in social studies).

            For these reasons, this lawsuit stands in contrast to a

case considered recently by the Sixth Circuit, upon which the

Students heavily rely, where a panel majority concluded that

students in Detroit Public Schools had plausibly alleged denial of

their fundamental right to "a basic minimum education -- meaning

one that plausibly provides access to literacy."                 Gary B. v.

Whitmer, 957 F.3d 616, 648-49 (6th Cir. 2020), reh'g en banc

granted,    opinion     vacated,   958   F.3d     1216   (6th   Cir.   2020).

Surveying legal and historical authority,4 the court determined

that access to literacy was a fundamental right because, in part,

it is "viewed by our society as essential for students to obtain

even a chance at political and economic opportunity."             See id. at

649-52.

            In   that   lawsuit,   which    now   remains   dismissed,    the

plaintiffs specifically alleged facts describing conditions in



     4 The Students here direct us to similar historical authority,
namely the development of public education as commonplace at the
state level, to argue that education was deeply rooted in the
nation's history and tradition, particularly when the Fourteenth
Amendment was ratified. See Barry Friedman and Sara Solow, The
Federal Right to an Adequate Education, 81 Geo. Wash. L. Rev. 92
(2013); see also Brief of Professor Martha Minow, at 10-11. We
need not dispute this proposition but note only that none of these
historical arguments addresses whether civics education, per se,
was deeply rooted in our nation's history, rather than public
school education in general.

                                   - 12 -
their schools that the students were not receiving a minimally

adequate education:   a significant shortage of qualified teachers,

unsanitary and dangerous conditions of school facilities (for

example, extreme heat in the summer caused students and teachers

to vomit and faint, and contaminated, undrinkable water), and a

lack of grade-appropriate materials (if any).      Id. at 625-27, 661.

In other words, the Gary B. plaintiffs alleged a total deprivation

of a minimally adequate education.        The Gary B. plaintiffs also

cited data that showed "a zero or near-zero percentage of subject-

matter proficiency among students at their schools," which was

alone "not enough to state a claim, because the right to a basic

minimum   education   cannot   guarantee     a   specific   educational

outcome," but "support[ed] the inference that Plaintiffs' schools

are   woefully   insufficient,    especially     when   combined   with

qualitative descriptions of their classes' literacy shortcomings."

Id. at 661.

          As described above, the complaint here fails to allege

a total deprivation of a minimally adequate education (as opposed

to specific subject-matter inclusion).5      See Papasan, 748 U.S. at


      5Several amici also emphasize how the gap in educational
offerings between Black and Latinx students and their White peers
in more affluent districts negatively impacts proficiency among
these groups of students, see Brief of LatinoJustice PRLDEF, et
al., at 14-16 (citing statewide data in reading and math); Brief
of Advancement Project and NAACP, at 17 (citing nationwide data in
civics), but these statistics still do not suggest deprivation of
a minimally adequate education due to Rhode Island's allegedly
                                 - 13 -
285-86 (declining to engage in fundamental right to education

analysis when plaintiffs did not allege that they were "not taught

to read or write," or that they did not receive "instruction on

even the educational basics").

          For    these    reasons,   we   affirm     the    district   court's

conclusion   that   the   students    have   not     plausibly   alleged   the

deprivation of a fundamental right.6

                                     B.

          In    conducting   our     analysis   of    the    Students'   equal

protection claim, we first consider the appropriate level of

scrutiny to apply.        See Plyler, 457 U.S. at 216-17; Toledo v.

Sánchez, 454 F.3d 24, 33 (1st Cir. 2006).          As a preliminary matter,

we reject the Students' argument that strict scrutiny applies,

since we concluded above that their allegations do not implicate

a fundamental right.      Moreover, the Students, suing on behalf of

all public school students in Rhode Island, have not asserted that


inadequate civics curriculum.
     6 We need not engage in further analysis of whether a civics
education is a fundamental right protected by the Constitution.
See Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997)
(articulating two-part test for recognizing fundamental rights by
looking to history of asserted right). First, we determined above
that Rodriguez forecloses such a conclusion.    Second, we agree
with Rhode Island that Appellants' historical evidence (and that
of amici) focuses solely on public education in general (i.e.,
minimally adequate education), not civics curriculum.        Even
reaching such analysis, however, we adopt the district court's
analysis under the Glucksberg framework. See A.C., 494 F. Supp.
3d at 193-94.

                                   - 14 -
they should be considered a suspect class.          See Toledo, 454 F.3d

at 33.

            The Students next argue that Plyler entitles them to

some heightened standard of review.         In Plyler, the Court "struck

down under heightened scrutiny the exclusion of [undocumented]

children from a free public education offered to other resident

children as violative of equal protection."          Id. (citing Plyler,

457 U.S. at 230).7      We are not persuaded that Plyler's heightened

standard of review applies here.        First, the Plyler Court limited

its application of heightened review to instances where the state

"den[ies] a discrete group of innocent children the free public

education that it offers to other children residing within its

borders."      Plyler, 457 U.S. at 230; see Toledo, 454 F.3d at 33

(citing Kadrmas, 487 U.S. at 459) (noting that since Plyler, the

Supreme Court has employed rational basis to assess policies "that

burden the educational opportunities of a non-suspect class" when

those burdens were not outright exclusions).              Second, Plyler

applied heightened review to the exclusionary policy because it

denied undocumented children a "basic education."               Plyler, 457

U.S. at 223.     Here, the Students allege neither that they comprise

a   discrete    group   of   children   (e.g.,   undocumented    children),


      7The specific test articulated in Plyler sounds in heightened
rational basis review, where the exclusionary policy was not
"rational unless it further[ed] some substantial goal of the
State." Plyler, 457 U.S. at 224.

                                   - 15 -
instead they represent all Rhode Island public school students,

nor   that    they   have    been   outright      denied   access   to    a    basic

education.

             Accordingly, as there are no suspect classifications

alleged or fundamental rights implicated, our equal protection

review is "limited to a deferential, rational basis standard."

D'Angelo v. New Hampshire Sup. Ct., 740 F.3d 802, 806 (1st Cir.

2014) (citation omitted).           As the same applies to our substantive

due process review, see Mulero-Carrillo v. Román-Hernández, 790

F.3d 99, 107 (1st Cir. 2015), we proceed accordingly.

                                         C.

             In reviewing state action under the "forgiving [rational

basis]    standard,"    the    state     will    prevail   "so    long    as    [it]

articulates some 'reasonably conceivable state of facts that could

provide a rational basis for the [action].'"                Donahue v. City of

Boston, 371 F.3d 7, 15–16 (1st Cir. 2004) (quoting FCC v. Beach

Commc'ns, Inc., 508 U.S. 307, 313 (1993)); Mulero-Carrillo, 790

F.3d at 107 (applying same requirements at motion to dismiss

stage).      The Students argue that the district court erred when it

dismissed their complaint under rational basis review without the

chance to present evidence, but we have previously rejected this

argument,      for   under    rational        basis   review,    "any    plausible

justification [from the state] will suffice, and effectively ends

the analysis."       Donahue, 371 F.3d at 15-16 (citations and internal

                                      - 16 -
quotation marks omitted); Beach Commc'ns, Inc., 508 U.S. at 315

(explaining that rational basis does "not subject" action "to

courtroom fact-finding and may be based on rational speculation

unsupported by evidence or empirical data"); Toledo, 454 F.3d at

33 (dismissing equal protection claim where "rational bases for

the actions are apparent from the face of the complaint").            Rhode

Island asserts several justifications for its actions regarding

civics education.    First, Rhode Island notes that the state has

not denied access to civics education, but rather that its laws

indeed require civics education in some form.                Second, Rhode

Island contends that it has an interest in allowing curricular and

extracurricular decisions to be made at the local level.             Third,

Rhode Island explains that to the extent it has favored certain

classes over others, like science and math, those decisions were

made to prepare students for the workforce or to comply with

federal law that mandates testing in these areas.

            As to local control, the Students contend that Rhode

Island   has   substantial   authority   over    education    and    "should

exercise this existing supervisory authority to ensure that civics

education is a high priority for all Rhode Island's schools," and

that additional oversight of local education policy with respect

to civics courses is more important than allowing school districts

to   make   curriculum   choices.    These      arguments    again   stress

Appellants' preferred policy outcomes but fail to negate the

                                - 17 -
proffered    rationality   of   local    control   over   curriculum.

Appellants do not otherwise attempt to negate Rhode Island's other

justifications, instead focusing their arguments on the need for

heightened review, which we rejected above.

            The state's asserted reasons are at least "plausible,"

which satisfies the "forgiving" rational basis inquiry.      Donahue,

371 F.3d at 15 (citations omitted).      In particular, we note that

states, and more so schools and teachers, must grapple with limited

resources and time to educate their students, all while satisfying

multiple demands, including mandated federal standards for testing

and proficiency, which can affect their funding.     We do not doubt

the importance of the civics curriculum proffered by the Students

and their amici, but we also do not doubt the importance of

reading, science and math, both for providing a basic education

and for preparing students to succeed in higher education and the

workforce.

            Finally, as to the equal protection claim, we note that

the Students have also failed to tie the difference between their

schools and more affluent ones (that do provide elective civics

courses and experiences) to policies implemented or enforced by

Rhode Island to create this alleged disparity, aside from mere

mention that one district offers some optional courses.       But to

state an equal protection claim, the Students must connect the

alleged disparity to a specific policy or action taken by Rhode

                                - 18 -
Island that caused these differences.          See Toledo, 454 F.3d at 33-

34.   Here, they have not.

            For   these    reasons,   we   affirm     the    district   court's

conclusion   that   Rhode    Island's      approach    to    civics   education

satisfies rational basis review.

                                      D.

            We briefly address whether the complaint states a claim

for relief under the Guarantee and Privileges and Immunities

Clauses.    As to the Guarantee Clause, we have noted that it "makes

the guarantee of a republican form of government to the states;

the bare language of the Clause does not directly confer any rights

on individuals vis-á-vis the states."          Largess v. Supreme Jud. Ct.

for State of Mass., 373 F.3d 219, 224 n.5 (1st Cir. 2004) (emphasis

in original).       Even   assuming arguendo        that the Students had

standing here, their Guarantee Clause claim fails on the merits.

Any such claim "is restricted to real threats to a republican form

of government."     Largess, 373 F.3d at 227 (emphasis added); see

New York v. United States, 505 U.S. 144, 185-86 (1992) (dismissing

state's Guarantee Clause challenge to a federal regulatory scheme

where the threats did not "pose any realistic risk of altering the

form or the method of functioning of [the state's] government,"

noting that even under the scheme, the state "retain[ed] the

ability to set their legislative agendas" and "state government

officials    remain[ed]     accountable      to   the       local   electorate"

                                  - 19 -
(emphasis added)).      Even reading the complaint in the light most

favorable to Students, it is not plausibly alleged that Rhode

Island's failure to provide civics education here is a real threat

to   its   republican   form   of   government.     The   Privileges   and

Immunities Clause claim also fails because the clause "protects

only those privileges and immunities that are 'fundamental,'"

McBurney v. Young, 569 U.S. 221, 226 (2013) (quoting Baldwin v.

Fish and Game Comm'n of Mont., 436 U.S. 371, 382, 388 (1978)), not

present here, and also applies only when a state distinguishes

among residents and nonresidents with respect to these fundamental

interests.    See Baldwin, 436 U.S. at 383 (collecting cases).

                                    III.

            We conclude by echoing the district court's observations

in dismissing this case, that the Students have called attention

to critical issues of declining civic engagement and inadequate

preparation for participation in civic life at a time when many

are concerned about the future of American democracy.          See A.C.,

494 F. Supp. 3d at 175-76, 181, 197.         Nevertheless, the weight of

precedent stands in the Students' way here, and they have not

stated any viable claim for relief.

            We affirm the judgment of the district court.




                                    - 20 -